COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON



        ORDER DENYING MOTION FOR EN BANC RECONSIDERATION

Cause number and style:      01–12–00862–CV; Knife River Corp.-South v. Hinojosa

Date motions filed:          July 21, 2014

Party filing motions:        Appellee

       It is ordered that Appellee’s Motion for En Banc Reconsideration is denied.

It is so ORDERED.


Justice’s signature: /s/ Laura Carter Higley
                    Acting for the En Banc Court


En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley,
Bland, Sharp, Massengale, Brown, and Huddle.




Date: August 26, 2014